IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                     NOT FINAL UNTIL TIME EXPIRES TO
                                                     FILE MOTION FOR REHEARING AND
                                                     DISPOSITION THEREOF IF FILED


RONALD NORRIS,

               Appellant,

 v.                                                          Case No. 5D16-2875

STATE OF FLORIDA,

               Appellee.

________________________________/

Opinion filed December 2, 2016

3.800 Appeal from the Circuit Court
for Putnam County,
Clyde E. Wolfe, Judge.

Ronald Norris, Bristol, pro se.

No Appearance for Appellee.


PER CURIAM.

       Ronald Norris appeals the summary denial of his Florida Rule of Criminal

Procedure 3.800(a) motion in which he alleged that his written sentence conflicted with

the trial court’s oral pronouncement. The record before us does not contain the transcript

of the sentencing hearing, nor was it attached to Norris’s motion or the trial court’s order.

Accordingly, we remand the case to the trial court to determine if the transcript is in the

record. If it is, the trial court shall either grant the relief Norris seeks or attach portions of

the sentencing transcript that refute his claim. If the transcript is not in the record, Norris’s
motion shall be denied without prejudice to allow him to file an amended motion with the

transcript attached. Beard v. State, 27 So. 3d 186, 188 (Fla. 5th DCA 2010).

      REVERSED AND REMANDED.


LAWSON, C.J., and TORPY and EVANDER, JJ., concur.




                                           2